Citation Nr: 0927024	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for generalized xerosis and 
serpinginous rash, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert J. Laubenthal, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

In September 2008, the Veteran testified at a personal 
hearing before a Decision Review Officer, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.


FINDING OF FACT

The Veteran's generalized xerosis and serpinginous rash is 
related to his active service.


CONCLUSION OF LAW

Generalized xerosis and serpinginous rash was incurred in the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for generalized xerosis and serpinginous rash is a full grant 
of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations as to that claim.  

The Veteran contends that he has had his current skin 
disorder since service.  He has also claimed that his skin 
disorder is due to exposure to herbicides.  Thus, he contends 
that service connection is warranted for a skin disorder.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
Veteran's DD Form 214 reflects that he served in the Republic 
of Vietnam from February 7, 1970 to March 18, 1971.  As such, 
the Board finds that the Veteran is presumed to have been 
exposed to herbicides coincident with service in the Republic 
of Vietnam.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As discussed herein, the Veteran has no 
current diagnosis of a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  Direct service connection 
may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Service treatment records show that the Veteran was treated 
for facial seborrhea and cysts from May 1970 to July 1970, 
which he reported as boils at his separation examination.  
Additionally, he has a currently disability of the skin, 
diagnosed as generalized xerosis and serpinginous rash by the 
March 2003 VA examiner.  The Board notes that VA treatment 
records reflect frequent dermatological visits for complaints 
of skin rashes and that various diagnoses have been attached 
to the Veteran's symptoms.  Nevertheless, the Court has held 
that service connection may be granted if a disability 
existed at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolved prior to the Secretary's adjudication of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Therefore, as the Veteran had a diagnosis of 
generalized xerosis and serpinginous rash during the appeal 
period, the Board finds that he has a current disability for 
the purposes of this claim.  Consequently, the claim rests on 
whether the Veteran's generalized xerosis and serpinginous 
rash is related to his skin disorder during his military 
service. 

In this regard, the Board first notes that the Veteran has 
reported that his skin rash has been constant since 1970.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Thus, as the Veteran's skin is visible to 
him, he is competent to provide evidence as to the presence 
of his symptoms.

Further, the Veteran was afforded a VA examination in March 
2003.  The examiner indicated that he reviewed the claims 
file thoroughly and upon examination of the Veteran, he 
reported that he could not with any specificity state that 
the Veteran's generalized xerosis and serpinginous rash was 
separate and distinct from the Veteran's skin disorder in 
service because of the 30-year time frame.  However, the 
examiner apparently found the Veteran's accounts of his 
symptoms since service to be credible, and therefore, 
ultimately concluded that it is at least as likely as not 
that his generalized xerosis and serpinginous rash was 
related to skin problems that were treated in service.

There is no evidence of record contradicting this opinion.  
Hence, the only competent opinion with respect to the 
etiology of the Veteran's generalized xerosis and 
serpinginous rash is positive.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  In the present case, the preponderance 
of the competent evidence is in favor of the Veteran's claim.  
Therefore, the claim of entitlement to service connection for 
generalized xerosis and serpinginous rash is granted.


ORDER

Service connection for generalized xerosis and serpinginous 
rash is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


